Per, Curiam.
Plaintiff brought this action in the district court for Butler county to recover a balance alleged to be due it from defendant Scoular-Bishop Grain Company .on shipments of grain, and also to recover the amount of two checks issued by defendant Paulus Barker to the defendant grain company for alleged unauthorized purposes.
. The trial court found generally for plaintiff, and defendant Scoular-Bishop Grain Company has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.